DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 7-15-22 has been entered.  Claim 37 has been added.  Claims 1-37 are pending.  Claims 1-15 and 29-37 are under consideration.

Claim Objections
Claim 37 is objected to because of the following informalities:  The term “B2M/HLE-E” appears to be a typographical error.  The term “HLE-E” should be “HLA-E”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 12-13, 29-30, 32-33 and 36 remain rejected and newly added claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Conway et al., February, 2019 (WO 2019/032675 A1, IDS) in view of Dimos et al., 2011 (US 20110020814 A1) and is repeated for the reasons set forth in the preceding Office Action mailed on 3-18-22.  Applicant's arguments filed 7-15-22 have been fully considered but they are not persuasive.
Newly added claim 37 specifies the B2M/HLA-E fusion gene does not comprise a sequence encoding a pre-bound HLA class I leader peptide.
Conway teaches “the B2M-HLA-G transgene includes a full length B2M gene including leader signal peptide but lacks the stop codon at the end, followed by a (G4S)4 linker, which is followed by the full length HLA-G*01:01 sequence, minus the leader signal peptide” (e.g. p. 97, [0254], lines 30-34).  Thus, Conway teaches the absence of HLA-G*01:01 leader signal peptide in the B2M-HLA-G fusion protein.  It would be obvious for one of ordinary skill in the art to prepare B2M/HLA-E fusion gene that does not comprise a sequence encoding a pre-bound HLA class I leader peptide in view of the teachings of Conway.
Applicant cites KSR Int’l Co v. Teleflex, Inc., In re Dow Chemical Co., and In re Fritch, and argues that even if the cited combination of references may be modified to arrive at the instant claims (which the Applicant does not concede), this fact alone does not render the claims obvious unless the cited references suggest the desirability of the modification with a reasonable expectation of success.  Conway does not disclose any cell comprising knock-ins of at least 4 copies of a HSV-TK gene, let alone at least 4 copies of a HSV-TK gene at distinct and known locations in the genome of a human cell as recited in claim 1.  To support a conclusion of obviousness, a rationale is required for generating a cell comprising both a B2M-HLA-E fusion gene and knock-in of at least 4 copies of a HSV-TK gene, and not merely generating any human cell comprising at least 4 copies of a HISV-TK gene as implied by the Office.  No such rationale is provided.  The Office simply highlights an alleged disclosure of Dimos without indicating any reason why the skilled artisan would be motivated to select this teaching from among the others of Dimos (e.g. teachings regarding less than 4 selection markers etc.), combine it with the teachings of Conway, and modify the teachings as necessary to arrive at the instant claims (Remarks, p. 9-11).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 3-18-22 and the following reasons.
Conway teaches a genetically modified human T cell or stem cell (iPSC or ES) comprising a polynucleotide sequence encoding a fusion protein comprising a beta-2-microglobulin (B2M) protein and HLA-E and/or HLA-G protein, and the polynucleotides are integrated into a T cell receptor –alpha (TCRA) gene, and one or more therapeutic transgenes, such as HSV-TK gene, that is integrated via targeted integration in the cell, Conway further teaches integrating one or more transgene into a genome of an isolated cell by introducing into the cell one or more donor vectors and using nuclease to cleave the genome of the cells such that the one or more transgene are integrated into the genomic locations including a TCR gene, a B2M gene and/or a safe harbor gene, and Dimos teaches generation of genetically modified human pluripotent stem cells transduced with viral vector comprising one or more exogenous nucleic acids encoding one, two, three, four, or five of HSV-thymidine kinases.   Since both Conway and Dimos teach genetically modified human pluripotent stem cells comprising one or more HSV-TK genes integrated in the cellular genome via targeted integration and Dimos teaches the genetically modified cells can comprise one or more exogenous nucleic acids encoding one, two, three, four, or five of HSV-thymidine kinases that encompasses at least 2 or at least 4 HSV-TK genes, it would be obvious for one of ordinary skill in the art to have at least 4 or at least 2 HSV-TK genes knocked in at distinct and known locations or safe genomic harbour site in the cellular genome in order to produce the genetically modified T cell or human stem cell as taught by Conway with reasonable expectation of success. 
Conway teaches generating a cell comprising both a B2M-HLA-E fusion gene and knock-in of one or more HSV-TK genes and since Dimos teaches the genetically modified cells can comprise one or more exogenous nucleic acids encoding one, two, three, four, or five of HSV-thymidine kinases that encompasses at least 2 or at least 4 HSV-TK genes, it would be obvious for one of ordinary skill in the art to have at least 4 or at least 2 HSV-TK genes knocked in at distinct and known locations or safe genomic harbour site in the cellular genome in order to produce the genetically modified T cell or human stem cell as taught by Conway with reasonable expectation of success.  One of ordinary skill in the art not only has the motivation to use 4 copies of HSV-TK gene but also has the motivation to use 3 or 2 copies of HSV-TK genes in view of the teachings of Conway and Dimos.  The use of 4 copies of HSV-TK gene is only one option and there is motivation to use 4 copies of HSV-TK gene in view of Conway and Dimos.
The claims are product claims that only require a human cell comprising the claimed fusion gene and has knock-in of at least 4 copies of a HSV-TK gene.  One of ordinary skill in the art only need to have the motivation to introduce at least 4 copies of a HSV-TK gene into the human cell in order to produce the genetically modified T cell or human stem cell.  One of ordinary skill in the art can use such genetically modified cells to test the effect of HSV-TK genes on the cell.  However, whether the HSV-TK genes have positive or negative effect on the cells is irrelevant.  Further, Dimos teaches “In one embodiment, the recombinant mammalian cell comprises first, second, and third nucleic acids each of which comprise a nucleic acid sequence encoding a distinct induction factor operably linked by an IRES element to a nucleic acid sequence encoding a selection marker.  In one embodiment, the encoded induction factors are Oct4, Sox2 and Klf4 polypeptide, and the selection marker is HSV-thymidine kinase.  In another embodiment, the encoded induction factors are Oct4, Sox2, Klf4, and c-Myc polypeptide, and the selection marker is HSV-thymidine kinase” (e.g. [0106]).  Thus, Dimos clearly teaches that 3 or 4 copies of HSV-TK can be introduced into recombinant mammalian cell and each copy of HSV-TK is operably linked to a different induction factor encoding sequence.  There is motivation to introduce at least 4 copies of a HSV-TK gene into a human cell in view of the teachings of Conway and Dimos and there is reasonable expectation of success to do so.

Applicant argues that neither Conway nor Dimos provides any motivation to produce a cell specifically comprising both a B2M-HLA-E gene and knock-in of at least 4 copies of a HSV-TK gene at distinct and known locations in the genome as recited in claim 1.  Dimos provides no rationale for selecting any specific number of selection markers, let alone at least 4 copies of a HSV-TK gene.  Conway does not provide disclosure of a cell comprising at least 4 copies of any suicide gene, let alone HSV-TK specifically, nor any motivation for generating such a cell (Remarks, p. 12).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 3-18-22, the reasons set forth above and the following reasons.
Conway teaches a genetically modified human T cell or stem cell (iPSC or ES) comprising a polynucleotide sequence encoding a fusion protein comprising a beta-2-microglobulin (B2M) protein and HLA-E and/or HLA-G protein, and the polynucleotides are integrated into a T cell receptor –alpha (TCRA) gene, and one or more therapeutic transgenes, such as HSV-TK gene, that is integrated via targeted integration in the cell, Conway further teaches integrating one or more transgene into a genome of an isolated cell by introducing into the cell one or more donor vectors and using nuclease to cleave the genome of the cells such that the one or more transgene are integrated into the genomic locations including a TCR gene, a B2M gene and/or a safe harbor gene, and Dimos teaches generation of genetically modified human pluripotent stem cells transduced with viral vector comprising one or more exogenous nucleic acids encoding one, two, three, four, or five of HSV-thymidine kinases.   The T cell receptor –alpha (TCRA) gene locus, the B2M gene locus and safe harbor gene locus taught by Conway are all distinct and known locations in the genome. 
Conway teaches generating a cell comprising both a B2M-HLA-E fusion gene and knock-in of one or more HSV-TK genes and since Dimos teaches the genetically modified cells can comprise one or more exogenous nucleic acids encoding one, two, three, four, or five of HSV-thymidine kinases that encompasses at least 2 or at least 4 HSV-TK genes, it would be obvious for one of ordinary skill in the art to have at least 4 or at least 2 HSV-TK genes knocked in at distinct and known locations or safe genomic harbour site in the cellular genome in order to produce the genetically modified T cell or human stem cell as taught by Conway with reasonable expectation of success.  One of ordinary skill in the art not only has the motivation to use 4 copies of HSV-TK gene but also has the motivation to use 3 or 2 copies of HSV-TK genes in view of the teachings of Conway and Dimos.  The use of 4 copies of HSV-TK gene is only one option and there is motivation to use 4 copies of HSV-TK gene in view of Conway and Dimos.

Applicant cites reference Ardiani (Exhibit 1) and reference Liu (Exhibit 2) and argue that the skilled artisan would be motivated away from generating any cell comprising at least 4 copies of a HSV-TK gene.  The skilled artisan would expect that multiple copies of a HSV-TK gene would have had no effect on the cells.  The skilled artisan would have had no expectation that introducing multiple copies of a HSV-TK gene would provide any improvement or change compared with a cell comprising only one copy of HSV-TK gene.  The instant application discloses surprising and unexpected properties of the claimed cells, for example, significantly more sensitive to ganciclovir treatment than a cell with 2 copies, achieving cellular death with lower amounts of ganciclovir (Remarks, p. 12).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 3-18-22, the reasons set forth above and the following reasons.
Ardiani reference discusses the efficiency of the HSV-TK/GCV system in killing tumor cells and Ardiani developed a fusion enzyme comprising HSV-1 TK mutants to enhance prodrug sensitivity in vitro and in vivo.  Liu reference discusses various cell ablation tools and possible improvements for those tools.  Examiner cannot find the disclosure that multiple copies of HSV-TK gene would have had no effect on the cells as argued by Applicant in the cited references Ardiani and Liu.  Even if it is true that multiple copies of HSV-TK gene would have had no effect on the cell, the claims are still unpatentable over Conway in vies of Dimos.  The claims are product claims that only require a human cell comprising the claimed fusion gene and has knock-in of at least 4 copies of a HSV-TK gene.  One of ordinary skill in the art only need to have the motivation to introduce at least 4 copies of a HSV-TK gene into the human cell in order to produce the genetically modified T cell or human stem cell.  One of ordinary skill in the art can use such genetically modified cells to test the effect of HSV-TK genes on the cell.  However, whether the HSV-TK genes have positive or negative effect or have no effect on the cells is irrelevant.  Further, the claims fail to recite any surprising and unexpected properties of the claimed cells as argued by Applicant.  Thus, the claims remain rejected over Conway in view of Dimos.

Claims 1-2, 6, 8, 10-11 and 14-15 remain rejected under 35 U.S.C. 103 as being unpatentable over Conway et al., February, 2019 (WO 2019/032675 A1, IDS) in view of Dimos et al., 2011 (US 20110020814 A1) as applied to claims 1-6, 12-13, 29-30, 32-33 and 36-37 above, and further in view of Xiao et al., 2017 (US 20170283769 A1) and is repeated for the reasons set forth in the preceding Office Action mailed on 3-18-22.  Applicant's arguments filed 7-15-22 have been fully considered but they are not persuasive.
Applicant argues that certain deficiencies of Conway and Dimos are discussed above.  Xiao fails to cure the abovementioned deficiencies of Conway and Dimos.  Xiao fails to teach, disclose, or even suggest a cell comprising knock-ins of at least 4 copies of a HSV-TK gene, let alone at least 4 copies of a HSV-TK gene at distinct and known locations in the genome of a human cell as recited in claim 1 (Remarks, p. 13).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 3-18-22 and the reasons set forth above.

Claim 1-2, 6-11 and 14-15 remain rejected under 35 U.S.C. 103 as being unpatentable over Conway et al., February, 2019 (WO 2019/032675 A1, IDS) in view of Dimos et al., 2011 (US 20110020814 A1) as applied to claims 1-6, 12-13, 29-30, 32-33 and 36-37 above, and further in view of Valamehr et al., 2020 (US 20200069734 A1, effective filing date, 12-22-17) and is repeated for the reasons set forth in the preceding Office Action mailed on 3-18-22.  Applicant's arguments filed 7-15-22 have been fully considered but they are not persuasive.
Applicant argues that certain deficiencies of Conway and Dimos are discussed above.  Valamehr fails to cure the abovementioned deficiencies of Conway and Dimos.  Valamehr fails to teach, disclose, or even suggest a cell comprising knock-ins of at least 4 copies of a HSV-TK gene, let alone at least 4 copies of a HSV-TK gene at distinct and known locations in the genome of a human cell as recited in claim 1 (Remarks, p. 13).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 3-18-22 and the reasons set forth above.

Claims 1 and 34-35 remain rejected under 35 U.S.C. 103 as being unpatentable over Conway et al., February, 2019 (WO 2019/032675 A1, IDS) in view of Dimos et al., 2011 (US 20110020814 A1) as applied to claims 1-6, 12-13, 29-30, 32-33 and 36-37 above, and further in view of Katzen et al., 2013 (US 20130274129 A1) and is repeated for the reasons set forth in the preceding Office Action mailed on 3-18-22.  Applicant's arguments filed 7-15-22 have been fully considered but they are not persuasive.
Applicant argues that certain deficiencies of Conway and Dimos are discussed above.  Katzen fails to cure the abovementioned deficiencies of Conway and Dimos.  Katzen fails to teach, disclose, or even suggest a cell comprising knock-ins of at least 4 copies of a HSV-TK gene, let alone at least 4 copies of a HSV-TK gene at distinct and known locations in the genome of a human cell as recited in claim 1 (Remarks, p. 13).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 3-18-22 and the reasons set forth above.

The following reject is necessitated by the withdrawal of 35 U.S.C. 112(a), new matter, rejection of claim 31:

Claims 1 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Conway et al., February, 2019 (WO 2019/032675 A1, IDS) in view of Dimos et al., 2011 (US 20110020814 A1).  
Claims 1 and 31 are directed to a human cell comprising a B2M/HLA-E fusion gene wherein said human cell comprises no other expressible B2M genes and has knock-ins of at least 4 copies of a HSV-TK gene at distinct and known locations in the genome of said human cell.  Claim 31 specifies two copies of said HSV-TK gene are at locations on a first chromosome of the genome and two copies of said HSV-TK gene are at locations on a second chromosome of the genome.
Regarding claims 1 and 31, Conway teaches a genetically modified T cell comprising a first polynucleotide encoding a chimeric antigen receptor (CAR) and a second polynucleotide sequence encoding a fusion protein comprising a beta-2-microglobulin (B2M) protein and HLA-E and/or HLA-G protein, and the first and the second polynucleotides are integrated into a T cell receptor –alpha (TCRA) gene.  In certain embodiment, one or more additional genes such as B2M gene and one or more immunological checkpoint genes are inactivated in the cell (e.g. [0020]).  One or more therapeutic transgenes that is integrated via targeted integration such as nuclease-mediated integration can be in the cell.  The therapeutic transgene can act as a killing switch to the modified T cells themselves, and the transgenic is a suicide gene such as HSV-TK gene such that the activation of the gene causes death of the CAR T cell (e.g. [0032]).  The genetically modified cell can be human cells including lymphocytes and stem cells, such as human induced pluripotent stem cells, human embryonic stem cells and human mesenchymal stem cells (e.g. [0002], [0030]).  Figure 23 shows transgene, such as donor only HLA-E0101 and donor only HLA-E0103, expression in DKO cells (cells treated with TRAC and B2M ZFNs) (e.g. [0068], Figure 23).  The isolated CAR+ cell can further comprise additional genetic modification such as an integrated exogenous sequence (into the cleaved TCR and/or B2M gene or a different gene, for example a safe harbor gene or locus) and/or nuclease-mediated inactivation of additional gene (e.g. [0033]).  A method of integrating one or more transgene into a genome of an isolated cell by introducing into the cell one or more donor vectors and using nuclease to cleave the genome of the cells such that the one or more transgene are integrated into the genome of the cell.  The genomic locations include a TCR gene, a B2M gene and/or a safe harbor gene (e.g. [0045]).  A “safe harbor” locus targeted by nuclease can be CCR5, HPRT, AAVS1, Rosa and albumin (e.g. [0106]).
Conway does not specifically teach at least 4 copies or at least 2 copies of a HSV-TK gene are knocked in at distinct and known locations or safe genomic harbour site in the genome of the human cell, or two copies of said HSV-TK gene are at locations on a first chromosome of the genome and two copies of said HSV-TK gene are at locations on a second chromosome of the genome.
Dimos teaches “methods and related compositions for identifying or selecting induced pluripotent stem (iPS) cells from a population of mammalian cells undergoing induction of pluripotency” (e.g. [0003]).  A method of introducing into the genome of mammalian cells an expression vector expressing a selection marker under the control of a promoter and is capable of undergoing transcriptional silencing in a pluripotent stem cell (e.g. [0004]).  An SEV (silenceable expression vector) or the selection marker expression cassette is integrated into the genome of the host induced cell and are capable of undergoing epigenetic silencing in pluripotent cells such as IPS or ES cells.  The SEV is delivered as integration-competent expression virus including retrovirus or lentivirus or hybrid adenovirus-AAV viruses (e.g. [0056]).  The recombinant mammalian cells suitable for selection may be human, non-human primate, or mouse cells.  The recombinant mammalian cells can be human cells including neural progenitor cells, cardiomyocytes, pancreatic cells, neurons and pluripotent stem cells.  The exogenous nucleic acids can encode 1, 2, 3, 4, or 5 selection markers for selection. The one or more exogenous nucleic acids encode one, two, three, four, or five of HSV-thymidine kinases, puromycin-N-acetyltransferase, a luciferase, or a fluorescent protein etc. (e.g. [0106]).  The integration of a transgene into the genome of a cell via retrovirus is not random, therefore, it is considered the integration of the selection markers into the cellular genome is at distinct and known locations.  Since the selection marker integrated into the cellular genome can be expressed, it is considered at least 2 HSV-TK genes are knock-in at safe genomic harbour sites.  
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have at least 4 or at least 2 HSV-TK genes are knocked in at distinct and known locations or safe genomic harbour site because Conway teaches a genetically modified human T cell or stem cell (iPSC or ES) comprising a polynucleotide sequence encoding a fusion protein comprising a beta-2-microglobulin (B2M) protein and HLA-E and/or HLA-G protein, and the polynucleotides are integrated into a T cell receptor –alpha (TCRA) gene, and one or more therapeutic transgenes, such as HSV-TK gene, that is integrated via targeted integration in the cell, Conway further teaches integrating one or more transgene into a genome of an isolated cell by introducing into the cell one or more donor vectors and using nuclease to cleave the genome of the cells such that the one or more transgene are integrated into the genomic locations including a TCR gene, a B2M gene and/or a safe harbor gene, and Dimos teaches generation of genetically modified human pluripotent stem cells transduced with viral vector comprising one or more exogenous nucleic acids encoding one, two, three, four, or five of HSV-thymidine kinases.  Since both Conway and Dimos teach genetically modified human pluripotent stem cells comprising one or more HSV-TK genes integrated in the cellular genome via targeted integration and Dimos teaches the genetically modified cells can comprise one or more exogenous nucleic acids encoding one, two, three, four, or five of HSV-thymidine kinases that encompasses at least 2 or at least 4 HSV-TK genes, it would be obvious for one of ordinary skill in the art to have at least 4 or at least 2 HSV-TK genes knocked in at distinct and known locations or safe genomic harbour site in the cellular genome in order to produce the genetically modified T cell or human stem cell as taught by Conway with reasonable expectation of success. 
Further, since Conway teaches the one or more transgene are integrated into the genomic locations including a TCR gene, a B2M gene and/or a safe harbor gene and Dimos teaches generation of genetically modified human pluripotent stem cells transduced with viral vector comprising one or more exogenous nucleic acids encoding one, two, three, four, or five of HSV-thymidine kinases, it would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have two copies of said HSV-TK gene are at locations on a first chromosome of the genome and two copies of said HSV-TK gene are at locations on a second chromosome of the genome in order to optimize the expression of the HSV-TK gene in the cell with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to produce a genetically modified T cell comprising a polynucleotide sequence encoding a fusion protein comprising a beta-2-microglobulin (B2M) protein and HLA-E and/or HLA-G protein, and the polynucleotide is integrated into a T cell receptor –alpha (TCRA) gene as taught by Conway with reasonable expectation of success.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632